Opinion by
Cline, J.
The record showed that the petitioner made entry on March 19, 1943, at the invoice value, which did not include a 25 percent advance, of which he had notice on February 24, 1943. When the case was before the court on reappraisement the importer stipulated that the value of the merchandise was 25 percent higher than the entered value. While the court stated *247that this act on the part of the petitioner was commendable, it was not sufficient to relieve him from payment of additional duties for undervaluation. In view of Lowe v. United States (15 Ct. Cust. Appls. 418, T. D. 42590) the court found that the petitioner failed to establish his good faith and the petition was denied.